Citation Nr: 0532553	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-36 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
establish legal entitlement to VA death pension.  


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which held that 
new and material evidence had not been submitted to establish 
valid service for the appellant's spouse.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claimant's appeal has been obtained.

2.  In October 1997, the RO held that new and material 
evidence had not been submitted to establish valid service 
for the appellant's spouse.

3.  Evidence added to the record since the October 1997 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to establish valid service for the appellant's spouse.


CONCLUSION OF LAW

Evidence received since the October 1997 decision denying the 
appellant's application to reopen her claim is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 
3.156 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005), does not 
apply in the instant case.  The only issue is whether new and 
material evidence has been submitted to show that the 
appellant's spouse had qualifying service for the benefit 
sought.  The record includes service department verification 
of the appellant's spouse's service.  Because qualifying 
service and how it may be established are outlined in statute 
and regulation, the Board's review is limited to 
interpretation of the pertinent law and regulations.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that when the interpretation of a statute is dispositive of 
the issue on appeal, neither the duty to assist nor the duty 
to notify provisions of the VCAA are implicated.  The Court 
has recognized that enactment of VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Mason v. Principi, 16 Vet. App. 
129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

The October 1997 decision that new and material evidence had 
not been submitted to establish valid service for the 
appellant's spouse is final and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002).  
In order to reopen the appellant's claim, the appellant must 
present or secure new and material evidence with respect to 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  The revised regulation applies to any claim to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (August 29, 2001).  As the present claim to 
reopen was received after that date, the revised regulation 
is applicable.

38 C.F.R. § 3.156(a) was revised to redefine new evidence as 
existing evidence not previously submitted to agency decision 
makers.  Material evidence is redefined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence must not be 
cumulative or redundant of evidence previously on file at the 
time of the last denial and must raise a reasonable 
possibility of substantiating the claim.  

Evidence of record at the time of the October 1997 decision 
included numerous VA references to certification by the 
Department of the Army that the appellant's spouse did not 
render valid service in the Armed Forces of the United States 
either as a member of the Philippine Commonwealth Army 
(USAFFE) or as a recognized guerrilla.  The decision noted 
that the appellant had not submitted any new or different 
identifying information that was not previously furnished to 
the service department.  

The current record before the Board does not contain the 
actual certification from the service department.  
Nevertheless, the Board finds that the current record 
demonstrates that the service department did in fact provide 
it and that the service department certification was 
considered in previous denials of the claim.  Thus, the 
numerous references in the current record to the negative 
certification are functionally equivalent to the original 
certification for VA purposes.  One document sent to the 
appellant, dated in October 1997, informed her of the exact 
information sent to the U.S. Army Reserve Personnel Center 
(ARPERCEN) by a VA Form 3101.  The exact level of detail in 
this correspondence indicates that it was based on a review 
of VA's actual request for records and ARPERCEN's actual 
response.  Also, the Board observes that the claims file has 
been rebuilt, indicating that not all original documents may 
be in the current record.

Since the October 1997 decision, the appellant has submitted 
various documents and written statements, as well as 
testimony before the undersigned Veterans Law Judge during a 
June 2005 hearing at the RO.  The appellant has not submitted 
any new or different identifying information than that 
previously furnished to the service department.  

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the US Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Venturella v. Gober, 10 Vet. App. 340 (1997).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2005).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b) (2005). 

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c) (2005).

Based on a thorough review of the record, the Board finds 
that the appellant's application for benefits based on legal 
entitlement cannot be reopened because she has not submitted 
any material evidence to justify re-examination of the issue.  
Because the appellant did not submit a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department meeting the conditions in 
38 C.F.R. § 3.203(a), and in light of the service 
department's response that the appellant's spouse had no 
recognized service, none of the additional evidence submitted 
by the appellant since the last denial is legally 
significant.

The search by the service department, as reflected in the 
record, failed to locate the legal evidence necessary to 
establish entitlement to VA benefits for the appellant.  
Thus, the additional evidence submitted since the October 
1997 decision does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to establish valid service for the appellant's 
spouse.

	(CONTINUED ON NEXT PAGE)







ORDER

New and material evidence not having been received, the 
application to establish legal entitlement to VA death 
pension is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


